Order entered June 14, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00691-CV

             IN RE CHRIS CARTER AND KAREN ANN PIERONI, Relators

                 Original Proceeding from the 14th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-19-07054

                                          ORDER
                     Before Justices Whitehill, Pedersen, III, and Carlyle

       Based on the Court’s opinion of this date, we DENY relators’ petition for writ of

mandamus and DENY relators’ petition for writ of injunction.


                                                    /s/   CORY L. CARLYLE
                                                          JUSTICE